Citation Nr: 1517673	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  10-43 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an increased disability rating greater than 10 percent for status post right shoulder rotator cuff repair with mild degenerative joint disease (right shoulder disorder).

2.  Entitlement to a compensable disability rating for bilateral hearing loss.

3.  Entitlement to an increased disability rating greater than 20 percent for a back condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1976 to September 1982 and December 1982 to October 1998.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Board hearing in March 2015 before the undersigned Veterans Law Judge, via videoconference (Videoconference hearing).  A transcript has been associated with the claims file.


FINDINGS OF FACT

1.  The Veteran's right shoulder disorder is manifested by painful limitation of motion.

2. In April 2013 the Veteran specifically withdrew the issues of entitlement to increased ratings for bilateral hearing loss and a back condition.


CONCLUSIONS OF LAW

1. Resolving the benefit of the doubt in favor of the Veteran, the Veteran's right shoulder disorder approximates the criteria for a 20 percent disability rating. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.40, 4.45, 4.59, 4.71(a) Diagnostic Codes (DCs) 5200-03 (2014).

2. The criteria for withdrawal of an appeal by the Veteran of the issues of entitlement to increased ratings for bilateral hearing loss and a back condition have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. An appeal may be withdrawn in writing or in testimony at a hearing. 38 C.F.R. § 20.204. In this case, the Veteran, in a correspondence dated April 2013, withdrew the issues of entitlement to increased ratings for bilateral hearing loss and a back condition; hence, there remain no allegations of errors of fact or law for appellate consideration as it relates to these issues. Accordingly, the Board does not have jurisdiction to review the appeal as to these issues, and they are dismissed without prejudice.

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

A February 2010 letter notified the Veteran that he needed to provide, or request VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disabilities at issue. Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010); Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008), overruled in part sub. nom. Vazquez-Flores/Wilson v. Shinseki, 580 F.3d 1270, 1280-81 (Fed. Cir. 2009). The letter also notified the Veteran of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim and how VA rates a disability and determines an effective date. Thus, the duty to notify is satisfied. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's STRs and VA medical records (VAMRs). The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012). 

The March 2013 examination report is adequate to determine the issue on appeal. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). With respect to the VA examination, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination report reflects review of the claims file, examination of the Veteran, and description and evaluation of the Veteran's right shoulder disorder. The examination findings are sufficient for proper application of the relevant rating criteria and adequate for the purpose of adjudication.  As the March 2013 VA medical examination report adequately describes the severity of the Veteran's right shoulder disorder for rating purposes, VA's duty to assist with respect to obtaining relevant records and VA medical examinations and/or opinions has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Regarding the Veteran's videoconference hearing before the Board, 38 C.F.R. 
§ 3.103(c)(2) requires that a VLJ (Veterans Law Judge) chairing a hearing fulfill two duties to comply with this VA regulation. These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked and that may be potentially advantageous to the claimant's position. Bryant v. Shinseki, 23 Vet. App. 488 (2010). During the Veteran's hearing all parties agreed as to the issue on appeal. The parties also generally discussed evidence contained in the record and the sources of treatment the Veteran had received for the disability he is claiming. There is no indication there is any outstanding, obtainable evidence pertinent to this claim. The duties under Bryant have been met. To the extent there were any shortcomings, the Veteran was not prejudiced because of the lack of any further obtainable pertinent evidence.  Moreover, in his hearing testimony he evidenced his actual knowledge of the type of evidence and information needed to substantiate this claim. Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate the claim). Consistent with Bryant, the presiding VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Merits of the Claim

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities. See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV. Disability evaluations assess the ability of the body as a whole, the psyche, or a body system or organ to function under the ordinary conditions of daily life, to include employment. 38 C.F.R. § 4.10. The percentage ratings in the Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability. Id.

The Schedule assigns DCs to individual disabilities. DCs provide rating criteria specific to a particular disability. If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies. 38 C.F.R. § 4.7. Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant. 38 C.F.R. § 4.3. The Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation(s) under different DCs-a practice known as pyramiding-is prohibited. Id.; see 38 C.F.R. § 4.14.

Increased Disability Rating for a Right Shoulder Disorder

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements. Under 38 C.F.R. § 4.45, consideration must also be given to weakened movement, excess fatigability, and incoordination. See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the criteria discussed in sections 4.40 and 4.45 are not subsumed by the DCs applicable to the affected joint). 

The Schedule recognizes painful motion with joint or particular pathology as productive of disability. 38 C.F.R. § 4.59. Joints that are painful, unstable, or malaligned due to a healed injury are entitled to at least the minimum compensable rating for the joint. Id. Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint. Id.; see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that section 4.59 applies to all forms of painful motion of joints and not just to arthritis).

In Mitchell v. Shinseki, 25 Vet. App. 32, 42-43 (2011), the Court held that although painful motion is entitled to a minimum 10 percent rating, it does not follow that the maximum rating is warranted under the applicable DC pertaining to range of motion simply because pain is present throughout the range of motion. Rather, the pain "must actually affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance' [under] 38 C.F.R. § 4.40 in order to constitute functional loss" warranting a higher rating. Id. at 43. 

The Veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1. In all cases, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

The Board has considered all evidence of record as it bears on the question of a higher initial rating. See 38 U.S.C.A. § 7104(a) (West 2014) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case").  

The Veteran's right side is dominant. See March 2013 VA Examination Report. Consequently, his service-connected right shoulder disability involves the major side.

The Veteran's right shoulder disorder was rated as 0 percent disabling from March 1999 to February 2005 and 10% from March 2005 forward under Diagnostic Code 5010.  38 C.F.R. § 4.71a. DC 5010 provides that arthritis due to trauma is rated on the basis of limitation of motion under the DC specific to the joint or joints involved. See 38 C.F.R. § 4.71a, DC 5003. DC 5201 provides rating criteria for limitation of motion of the upper extremities.

DC 5201 provides a rating of: 20 percent for range of motion limited to shoulder level (90 degrees); 20 percent for range of motion in the minor arm limited to midway between the side and shoulder level (45 degrees); 30 percent for range of motion in the major arm limited to midway between the side and shoulder level (45 degrees); 30 percent for range of motion limited in the minor arm to 25 degrees from the side; and 40 percent for range of motion limited in the major arm to 25 degrees from the side. Id. Normal flexion and abduction of the shoulder is up to 180 degrees. 38 C.F.R. § 4.71, Plate I. Normal external and internal rotation of the shoulder is 90 degrees. Id.

The March 2013 VA examiner diagnosed the Veteran as having degenerative joint disease of the right shoulder, status-post arthroscopic surgery for rotator cuff tear. The Veteran reported flare-ups one to two days a week for a day or two with pain and limited motion. The Veteran reported no subluxation of the shoulder, but complained of pain when he raised the arm in any direction. He also complained of stiffness and some weakness because of the pain. He reported that he has not had injections He said that he takes ibuprofen on a daily basis and Vicodin as needed for pain.

During the March 2013 VA examination, the Veteran's flexion was up to 100 degrees and abduction was up to 105 degrees. The examiner noted that the Veteran experienced flare ups of moderate severity on a weekly basis for hours at a time. She also noted pain following repetitive motion, but no additional limitations after three repetitions of range of motion and no ankylosis. There was objective evidence of pain on all movements. There was no change in active or passive range of motion during repeat testing against resistance, and no additional losses of range of motion were recommended due to painful motion, weakness, impaired endurance, incoordination, instability or flares.  The physical examination found, 5/5 muscle strength in shoulder abduction, and flexion X-rays at exam showed mild hypertrophic acromioclavicular joint degenerative change, with subtle glenohumeral joint degenerative change.

At the March 2015 videoconference hearing, the Veteran testified that his current right shoulder symptoms are pain, numbness, difficulty raising his shoulder and picking things up. The numbness goes to the top of the shoulder every once in a while. His shoulder will also pop - not constantly but not every now and then. The Veteran testified that his flare ups come when he does additional activity and could last from 24 hours to 3-5 days depending on how much activity. He also testified that he has tingling and numbness in his shoulder. The Veteran raised his right arm to roughly parallel with the floor and shoulder abduction roughly to between 85-90 degrees and then shoulder external rotation to approximately 40 degrees external rotation. The Veteran did this with pain. The Veteran had shoulder abduction to about 110 degrees. From a seated position, the Veteran testified that he could lift 35-40 pounds onto his lap. He testified that he doesn't try to pick up these things from the floor.  

Affording the Veteran the benefit of the doubt, the Veteran's symptoms meet or approximate a disability rating of 20 percent. The Veteran showed during his hearing that his limitation of motion is at shoulder level. However, a 30 percent rating is not appropriate unless the Veteran's limitation of motion is midway between his side and shoulder level. See 38 C.F.R. 4.71a, DC 5201.

The Board has considered whether the Veteran's service-connected right shoulder disorder is entitled to a higher rating under DCs 5200 (ankylosis of the scapulohumeral articulation), 5202 (humerus, other impairment of), and/or 5203 (impairment of the clavicle or scapula). See Butts v. Brown, 5 Vet. App. 532, 538. Without medical evidence of ankylosis of the right shoulder or an abnormality associated with the right humerus (e.g., nonunion, malunion, or recurrent dislocation of scapulohumeral joint) or the right clavicle or scapula (e.g., nonunion or dislocation of), the Veteran's right shoulder disorder does not warrant a disability rating higher than 20 percent under DCs 5200, 5202, or 5203. See March 2013 VA Examination Report.

Extra-Schedular Consideration

The Board has considered whether the evaluation of the Veteran's service-connected right shoulder disorder should be referred for extraschedular consideration. See 38 C.F.R. § 3.321(b) (2014); Thun v. Peake, 22 Vet. App. 111, 114 (2008). Because the ratings provided under the VA Schedule for Rating Disabilities are averages, an assigned rating may be adequate to address the average impairment in earning capacity caused by the disability, but not complete account for the Veteran's individual circumstances. Thun, 22 Vet. App. at 114. When an assigned rating is deemed inadequate, the case may be referred for extraschedular consideration. Id.

In Thun, 22 Vet. App. at 115, the Court held that the determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry. First, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Id. This first element is a threshold element and requires the Board to compare the severity and symptomatology of the claimant's service-connected disability with the rating-schedule for that disability. See id. If the rating criteria reasonably describe the claimant's disability level and symptomatology, the assigned schedular evaluation is adequate and no referral is required.  Id. Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization. Id. If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extra-schedular rating. Id.

Referral for extraschedular consideration is not warranted for the Veteran's service-connected right shoulder disorder.

A comparison of the Veteran's current right shoulder disorder symptoms and the relevant rating criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedule standards."  38 C.F.R. § 3.321(b). The Veteran's right shoulder disorder is manifested by a painful limitation of motion. This symptom is compensated and accounted for in the Veteran's schedular rating. See Thun, 22 Vet. App. at 115.

In summary, the available schedular evaluations are adequate to rate the Veteran's right shoulder disorder; consequently, the first step of the inquiry is not satisfied.  Id. In the absence of this threshold finding, there is no need to consider the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization. See id. at 118-19. Thus, the schedular criteria are adequate to rate the Veteran's service-connected disorder and referral for extraschedular consideration is not warranted.


ORDER

A disability rating of 20 percent but no greater for a service-connected right shoulder disorder is granted.

The appeals for issues of entitlement to increased ratings for bilateral hearing loss and a back condition are dismissed.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


